UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-1761


MONICA STITT,

                 Plaintiff - Appellant,

          v.

U.S. DEPARTMENT OF EDUCATION,

                 Defendant – Appellee,

          and

MERRILL COHEN,

                 Chapter 7 Trustee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:14-cv-00938-PJM)


Submitted:   November 19, 2015             Decided:   November 23, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Monica Stitt, Appellant Pro Se. Thomas Harold Barnard, Jakarra
Jenise Jones, Assistant United States Attorneys, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Monica     Stitt    appeals   from     the   district    court’s     order

upholding the bankruptcy court’s determination that her student

loan debt was not dischargeable in her bankruptcy case.                 We have

reviewed the record and find no reversible error.               Accordingly,

we deny Stitt’s motions for judicial notice and her motions to

rescind the orders deferring consideration of her motions for

judicial notice, and we affirm for the reasons stated by the

district court.         Stitt v. U.S. Dep’t of Educ., No. 8:14-cv-

00938-PJM (D. Md. filed June 9, 2015; entered June 16, 2015).

We deny Stitt’s motion for oral argument because the facts and

legal    contentions    are    adequately   presented    in   the   materials

before   this   court    and   argument   would   not   aid   the   decisional

process.



                                                                      AFFIRMED




                                      2